1
2                                                    May 16, 2019
3                                                       VPC
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12                                         No. ED 5:18-cv-02104-SJO-PLAx
     Federal Trade Commission,
13
14        Plaintiff,                       [PROPOSED] STIPULATED
                                           ORDER FOR PERMANENT
15
          v.                               INJUNCTION AND
16                                         MONETARY JUDGMENT
     JASON CARDIFF, individually and as    AS TO DEFENDANT
17
         an owner, officer, director, or   DANIELLE CADIZ
18       member of
         REDWOOD SCIENTIFIC
19
         TECHNOLOGIES, INC., a
20       California corporation;
21
         REDWOOD SCIENTIFIC
         TECHNOLOGIES, Inc., a
22       Nevada corporation;
23
         REDWOOD SCIENTIFIC
         TECHNOLOGIES, Inc., a
24       Delaware corporation;
25       IDENTIFY, LLC, a Wyoming
         limited liability company;
26       ADVANCED MEN’S
27       INSTITUTE PROLONGZ LLC,
         d/b/a AMI, a California limited
28
                                     1
1         liability company; and
2         RUN AWAY PRODUCTS, LLC,
          a New York limited liability
3         company; and both general and
4         limited partner of
          CAROLS PLACE LIMITED
5         PARTNERSHIP, an Arizona
6         limited liability partnership;
7    EUNJUNG CARDIFF, a/k/a Eunjung
8        Lee, a/k/a Eunjung No,
         individually and as an owner,
9
         officer, director, or member of
10       REDWOOD SCIENTIFIC
         TECHNOLOGIES, INC., a
11
         California corporation;
12       REDWOOD SCIENTIFIC
         TECHNOLOGIES, Inc., a
13
         Nevada corporation;
14       REDWOOD SCIENTIFIC
         TECHNOLOGIES, Inc., a
15
         Delaware corporation;
16       IDENTIFY, LLC, a Wyoming
         limited liability company;
17
         ADVANCED MEN’S
18       INSTITUTE PROLONGZ LLC,
         d/b/a AMI, a California limited
19
         liability company; and
20       RUN AWAY PRODUCTS, LLC,
21
         a New York limited liability
         company; and both general and
22       limited partner of
23
         CAROLS PLACE LIMITED
         PARTNERSHIP, an Arizona
24       limited liability partnership;
25
     DANIELLE CADIZ, a/k/a Danielle
26       Walker, individually;
27
28
                                      2
1    REDWOOD SCIENTIFIC
2       TECHNOLOGIES, INC., a
        California corporation, also d/b/a
3       Rengalife;
4
     REDWOOD SCIENTIFIC
5       TECHNOLOGIES, INC., a
6       Nevada corporation;
7    REDWOOD SCIENTIFIC
8       TECHNOLOGIES, INC., a
        Delaware corporation;
9
10   IDENTIFY, LLC, a Wyoming limited
         liability company;
11
12   ADVANCED MEN’S INSTITUTE
         PROLONGZ LLC, d/b/a AMI,
13
         a California limited liability
14       company;
15
     RUN AWAY PRODUCTS, LLC, a
16       New York limited liability
         company; and
17
18   CAROLS PLACE LIMITED
         PARTNERSHIP, an Arizona
19
         limited liability partnership,
20
21
            Defendants.

22
23         On October 3, 2018, Plaintiff, the Federal Trade Commission (“FTC” or

24   “Commission”), filed its Complaint for Permanent Injunction and Other Equitable

25   Relief pursuant to Section 13(b) of the Federal Trade Commission Act (“FTC

26   Act”), 15 U.S.C. § 53(b), the Restore Online Shoppers’ Confidence Act

27   (“ROSCA”), 15 U.S.C. §§ 8401-8405, and the Electronic Fund Transfer Act

28   (“EFTA”), 15 U.S.C. §§ 1693-1693r, and Section 6 of the Telemarketing and
                                          3
1    Consumer Fraud and Abuse Prevention Act (the “Telemarketing Act”), 15 U.S.C.
2    § 6105, and moved, pursuant to Fed. R. Civ. P. 65(b), for a temporary restraining
3    order, asset freeze, other equitable relief, and an order to show cause why a
4    preliminary injunction should not issue against Defendants Jason Cardiff, Eunjung
5    Cardiff, a/k/a Eunjung Lee, a/k/a Eunjung No, Danielle Cadiz, a/k/a Danielle
6    Walker, Redwood Scientific Technologies, Inc. (California), Redwood Scientific
7    Technologies, Inc. (Nevada), Redwood Scientific Technologies, Inc. (Delaware),
8    Identify, LLC, Advanced Men’s Institute Prolongz LLC, Run Away Products,
9    LLC, and Carols Place Limited Partnership.
10         This Court entered a temporary restraining order (“TRO”) on October 10,
11   2018. (Dkt. No. 29) On October 24, 2018, the Court extended the TRO as to
12   Defendant Cadiz. (Dkt. No. 47) On November 7, 2018, the Court entered a
13   stipulated Preliminary Injunction as to Defendant Cadiz. (Dkt. No. 55) On
14   February 26, 2019, the Court entered a Corrected Stipulated Preliminary Injunction
15   as to Defendant Cadiz. (Dkt. No. 86)
16         The Commission and Defendant Cadiz now agree to the entry of a Stipulated
17   Order for Permanent Injunction and Monetary Judgment as to Defendant Danielle
18   Cadiz (“Order”) to resolve all matters in dispute in this action between them.
19         THEREFORE, IT IS ORDERED as follows:
20                                       FINDINGS
21         The Stipulating Defendant and the FTC stipulate and the Court finds as
22   follows:
23         1.     This Court has jurisdiction over this matter.
24         2.     The Complaint charges that Defendants participated in deceptive and
25   unfair acts or practices in violation of Sections 5(a) and 12 of the FTC Act, 15
26   U.S.C. §§ 45(a) and 52, Section 4 of ROSCA, 15 U.S.C. § 8403, Section 907(a) of
27   EFTA, 15 U.S.C. § 1693e(a), Section 1005.10(b) of EFTA’s implementing
28   Regulation E, 12 C.F.R. § 1005.10(b), and Section 310.4(b)(1)(v) of the FTC’s
                                            4
1    Telemarketing Sales Rule (“TSR”), 16 C.F.R. § 310.4(b)(1)(v), in the marketing of
2    Defendants’ oral film strips and the Rengalife multilevel marketing program.
3            3.      Stipulating Defendant neither admits nor denies any of the allegations
4    in the Complaint, except as specifically stated in this Order. Only for purposes of
5    this action, Stipulating Defendant admits the facts necessary to establish
6    jurisdiction.
7            4.      Stipulating Defendant waives any claim that she may have under the
8    Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this
9    action through the date of this Order, and agrees to bear her own costs and attorney
10   fees.
11           5.      Stipulating Defendant and the Commission waive all rights to appeal
12   or otherwise challenge or contest the validity of this Order.
13                                       DEFINITIONS
14           For the purpose of this Order, the following definitions shall apply:
15           A.      “Billing Information” means any data that enables any person to
16   access a consumer’s account, such as a credit card, debit card, checking, savings,
17   share or similar account, utility bill, or mortgage loan account.
18           B.      “Business Venture” means any written or oral business arrangement,
19   however denominated, whether or not covered by 16 C.F.R. Part 437, that consists
20   of the payment of any consideration for the right or means to offer, sell, or
21   distribute Goods or Services. The definition of Business Venture includes multi-
22   level marketing programs.
23           C.      “Charge(s),” “Charged,” or “Charging” means any attempt to
24   collect money or other consideration from a consumer, including, but not limited
25   to, causing Billing Information to be submitted for payment, including against the
26   consumer’s credit card, debit card, bank account telephone bill, or other account.
27
28
                                              5
1          D.     “Clear(ly) and conspicuous(ly)” means that a required disclosure is
2    difficult to miss (i.e., easily noticeable) and easily understandable by ordinary
3    consumers, including in all of the following ways:
4                1. In any communication that is solely visual or solely audible, the
5                    disclosure must be made through the same means through which
6                    the communication is presented. In any communication made
7                    through both visual and audible means, such as a television
8                    advertisement, the disclosure must be presented simultaneously in
9                    both the visual and audible portions of the communication even if
10                   the representation requiring the disclosure is made in only one
11                   means.
12               2. A visual disclosure, by its size, contrast, location, the length of
13                   time it appears, and other characteristics, must stand out from any
14                   accompanying text or other visual elements so that it is easily
15                   noticed, read, and understood.
16               3. An audible disclosure, including by telephone or streaming video,
17                   must be delivered in a volume, speed, and cadence sufficient for
18                   ordinary consumers to easily hear and understand it.
19               4. In any communication using an interactive electronic medium,
20                   such as the Internet or software, the disclosure must be
21                   unavoidable.
22               5. The disclosure must use diction and syntax understandable to
23                   ordinary consumers and must appear in each language in which the
24                   representation that requires the disclosure appears.
25               6. The disclosure must comply with these requirements in each
26                   medium through which it is received, including all electronic
27                   devices and face-to-face communications.
28
                                             6
1                   7. The disclosure must not be contradicted or mitigated by, or
2                       inconsistent with, anything else in the communication.
3                   8. When the representation or sales practice targets a specific
4                       audience, such as children, the elderly, or the terminally ill,
5                       “ordinary consumers” includes reasonable members of that group.
6           E.      “Covered Product” means any Dietary Supplement, Food, or Drug,
7    including, but not limited to, TBX-FREE, Eupepsia Thin, Prolongz, or any other
8    oral film strip product.
9           F.      “Defendant(s)” means all of the Defendants, individually,
10   collectively, or in any combination.
11          G.      “Dietary Supplement” means: (1) any product labeled as a Dietary
12   Supplement or otherwise represented as a Dietary Supplement; or (2) any pill,
13   tablet, capsule, powder, softgel, gelcap, liquid, or other similar form containing one
14   or more ingredients that are a vitamin, mineral, herb or other botanical, amino acid,
15   probiotic, or other dietary substance for use by humans to supplement the diet by
16   increasing the total dietary intake, or a concentrate, metabolite, constituent, extract,
17   or combination of any ingredient described above, that is intended to be ingested,
18   and is not represented to be used as a conventional Food or as a sole item of a meal
19   or the diet.
20          H.      “Drug” means: (1) articles recognized in the official United States
21   Pharmacopoeia, official Homoeopathic Pharmacopoeia of the United States, or
22   official National Formulary, or any supplement to any of them; (2) articles
23   intended for use in the diagnosis, cure, mitigation, treatment, or prevention of
24   disease in humans or other animals; (3) articles (other than food) intended to affect
25   the structure or any function of the body of humans or other animals; and (4)
26   articles intended for use as a component of any article specified in (1), (2), or (3);
27   but does not include devices or their components, parts, or accessories.
28
                                               7
1          I.        “Essentially Equivalent Product” means a product that contains the
2    identical ingredients, except for inactive ingredients (e.g., binders, colors, fillers,
3    excipients) in the same form and dosage, and with the same route of administration
4    (e.g., orally, sublingually), as the Covered Product; provided that the Covered
5    Product may contain additional ingredients if reliable scientific evidence generally
6    accepted by experts in the field indicates that the amount and combination of
7    additional ingredients is unlikely to impede or inhibit the effectiveness of the
8    ingredients in the Essentially Equivalent Product.
9          J.        “Food” means: (1) any article used for food or drink for humans or
10   other animals; (2) chewing gum; and (3) any article used for components of any
11   such article.
12         K.        “Good(s) or Service(s)” includes merchandise, products, plans, or
13   programs.
14         L.        “Investment Opportunity” means anything, tangible or intangible,
15   that is offered, offered for sale, sold, or traded based wholly or in part on
16   representations, either express or implied, about past, present, or future income,
17   profit, or appreciation.
18         M.        “Made in the United States” means any representation, express or
19   implied, that a product, or a specified component thereof, is of U.S.-origin,
20   including a representation that such product is “made,” “manufactured,” “built,” or
21   “produced” in the United States or in America, or any other U.S.-origin claim.
22         N.        “Negative Option Feature” means, in an offer or agreement to sell or
23   provide any Good or Service, a provision under which the consumer’s silence or
24   failure to take affirmative action to reject a Good or Service, or to cancel the
25   agreement, is interpreted by the seller or provider as acceptance or continuing
26   acceptance of the offer.
27         O.        “Preauthorized Electronic Fund Transfer” means an electronic
28   fund transfer authorized in advance to recur at substantially regular intervals.
                                              8
1           P.     “Stipulating Defendant” means Danielle Cadiz, a/k/a Danielle
2    Walker.
3           Q.     “Telemarketing” means any plan, program, or campaign that is
4    conducted to induce the purchase of Goods or Services or a charitable contribution,
5    by use of one or more telephones and which involves more than one interstate
6    telephone call.
7                                           ORDER
8    I.     PROHIBITED REPRESENTATIONS REGARDING HEALTH-
9           RELATED CLAIMS REQUIRING HUMAN CLINICAL TESTING
10          FOR SUBSTANTIATION
11          IT IS ORDERED that Stipulating Defendant, Stipulating Defendant’s
12   officers, agents, employees, and attorneys, and all other persons in active concert
13   or participation with any of them, who receive actual notice of this Order, whether
14   acting directly or indirectly, in connection with the manufacturing, labeling,
15   advertising, promotion, offering for sale, sale, or distribution of any Covered
16   Product, are permanently restrained and enjoined from making, or assisting others
17   in making, expressly or by implication, including through the use of a product
18   name, endorsement, depiction, or illustration, any representation that such product:
19          A.     Helps users quit smoking, including any specific representation about
20   success rates or the ease or speed of quitting;
21          B.     Causes or assists in causing weight loss, including any specific
22   representation about the amount of weight loss;
23          C.     Suppresses or helps suppress appetite;
24          D.     Causes or assists in causing weight loss without dieting or any change
25   in food or lifestyle;
26          E.     Helps users avoid gaining back any weight they lost;
27          F.     Increases ejaculation control or the duration of sex;
28          G.     Treats or prevents premature ejaculation;
                                             9
1          H.     Cures, mitigates, or treats any disease; or
2          I.     Is comparable or superior to other treatments for quitting smoking,
3    weight loss, or sexual performance, or in curing, mitigating, or treating any
4    disease,
5    unless the representation is non-misleading, and, at the time of making such
6    representation, Stipulating Defendant possesses and relies upon competent and
7    reliable scientific evidence substantiating that the representation is true. For
8    purposes of this Section, competent and reliable scientific evidence shall consist of
9    human clinical testing of the Covered Product, or of an Essentially Equivalent
10   Product, that is sufficient in quality and quantity based on standards generally
11   accepted by experts in the relevant disease, condition, or function to which the
12   representation relates, when considered in light of the entire body of relevant and
13   reliable scientific evidence, to substantiate that the representation is true. Such
14   testing must be: (1) randomized, double-blind, and placebo-controlled; and (2)
15   conducted by researchers qualified by training and experience to conduct such
16   testing. In addition, all underlying or supporting data and documents generally
17   accepted by experts in the field as relevant to an assessment of such testing as
18   described in the Section entitled Preservation of Records Relating to Competent
19   and Reliable Human Clinical Tests or Studies must be available for inspection and
20   production to the Commission. Persons covered by this Section have the burden of
21   proving that a product satisfies the definition of Essentially Equivalent Product.
22   II.   PROHIBITED REPRESENTATIONS REGARDING OTHER
23         HEALTH-RELATED CLAIMS
24         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
25   Defendant’s officers, agents, employees, and attorneys, and all other persons in
26   active concert or participation with any of them, who receive actual notice of this
27   Order, whether acting directly or indirectly, in connection with the manufacturing,
28   labeling, advertising, promotion, offering for sale, sale, or distribution of any
                                             10
1    Covered Product, are permanently restrained and enjoined from making, or
2    assisting others in making, expressly or by implication, including through the use
3    of a product name, endorsement, depiction, or illustration, any representation, other
4    than representations covered under the Section of this Order entitled Prohibited
5    Representations: Health-Related Claims Requiring Human Clinical Testing For
6    Substantiation, about the health benefits, performance, efficacy, safety, or side
7    effects of the product, unless the representation is non-misleading, and, at the time
8    of making such representation, Stipulating Defendant possesses and relies upon
9    competent and reliable scientific evidence that is sufficient in quality and quantity
10   based on standards generally accepted by experts in the relevant disease, condition,
11   or function to which the representation relates, when considered in light of the
12   entire body of relevant and reliable scientific evidence, to substantiate that the
13   representation is true.
14         For purposes of this Section, competent and reliable scientific evidence
15   means tests, analyses, research, or studies (1) that have been conducted and
16   evaluated in an objective manner by experts in the relevant disease, condition, or
17   function to which the representation relates; (2) that are generally accepted by such
18   experts to yield accurate and reliable results; and (3) that are randomized, double-
19   blind, and placebo-controlled human clinical testing of the Covered Product, or of
20   an Essentially Equivalent Product, when such experts would generally require such
21   human clinical testing to substantiate that the representation is true. In addition,
22   when such tests or studies are human clinical tests or studies, all underlying or
23   supporting data and documents generally accepted by experts in the field as
24   relevant to an assessment of such testing as set forth in the Section entitled
25   Preservation of Records Relating to Competent and Reliable Human Clinical Tests
26   or Studies must be available for inspection and production to the Commission.
27   Persons covered by this Section have the burden of proving that a product satisfies
28   the definition of Essentially Equivalent Product.
                                             11
1    III.   PRESERVATION OF RECORDS RELATING TO COMPETENT
2           AND RELIABLE HUMAN CLINICAL TESTS OR STUDIES
3           IT IS FURTHER ORDERED that, with regard to any human clinical test
4    or study (“test”) upon which Stipulating Defendant relies to substantiate any claim
5    covered by this Order, she shall secure and preserve all underlying or supporting
6    data and documents generally accepted by experts in the field as relevant to an
7    assessment of the test, including:
8           A.      All protocols and protocol amendments, reports, articles, write-ups, or
9    other accounts of the results of the test, and drafts of such documents reviewed by
10   the test sponsor or any other person not employed by the research entity;
11          B.      All documents referring or relating to recruitment; randomization;
12   instructions, including oral instructions, to participants; and participant
13   compliance;
14          C.      Documents sufficient to identify all test participants, including any
15   participants who did not complete the test, and all communications with any
16   participants relating to the test; all raw data collected from participants enrolled in
17   the test, including any participants who did not complete the test; source
18   documents for such data; any data dictionaries; and any case report forms;
19          D.      All documents referring or relating to any statistical analysis of any
20   test data, including any pretest analysis, intent-to-treat analysis, or between-group
21   analysis performed on any test data; and
22          E.      All documents referring or relating to the sponsorship of the test,
23   including all communications and contracts between any sponsor and the test’s
24   researchers.
25   Provided, however, the preceding preservation requirement does not apply to a
26   reliably reported test, unless the test was conducted, controlled, or sponsored, in
27   whole or in part by: (1) Stipulating Defendant; (2) Stipulating Defendant’s officers,
28   agents, representatives, or employees; (3) any other person or entity in active
                                              12
1    concert or participation with Stipulating Defendant; (4) any person or entity
2    affiliated with or acting on behalf of Stipulating Defendant; (5) any supplier of any
3    ingredient contained in the product at issue to any of the foregoing or to the
4    product’s manufacturer; or (6) the supplier or manufacturer of such product.
5           For purposes of this Section, “reliably reported test” means a report of the
6    test has been published in a peer-reviewed journal, and such published report
7    provides sufficient information about the test for experts in the relevant field to
8    assess the reliability of the results.
9           For any test conducted, controlled, or sponsored, in whole or in part, by
10   Stipulating Defendant, Stipulating Defendant must establish and maintain
11   reasonable procedures to protect the confidentiality, security, and integrity of any
12   personal information collected from or about participants. These procedures must
13   be documented in writing and must contain administrative, technical, and physical
14   safeguards appropriate to the size and complexity of the entity sponsoring the test,
15   the nature and scope of that entity’s activities, and the sensitivity of the personal
16   information collected from or about the participants.
17   IV.    PROHIBITED MISREPRESENTATIONS REGARDING TESTS,
18          STUDIES, OR OTHER RESEARCH
19          IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
20   Defendant’s officers, agents, employees, and attorneys, and all other persons in
21   active concert or participation with any of them, who receive actual notice of this
22   Order, whether acting directly or indirectly, in connection with the manufacturing,
23   labeling, advertising, promotion, offering for sale, sale, or distribution of any
24   Covered Product are permanently restrained and enjoined from misrepresenting, or
25   assisting others in misrepresenting, expressly or by implication, including through
26   the use of any product name, endorsement, depiction, or illustration:
27
28
                                              13
1            A.   That the product is clinically proven to:
2                 1.     Help users quit smoking, including any specific representation
3                        about success rates or the ease or speed of quitting;
4                 2.     Cause or assist in causing weight loss, including any specific
5                        representation about the amount of weight loss;
6                 3.     Suppress or help suppress appetite;
7                 4.     Cause or assist in causing weight loss without dieting or any
8                        change in food or lifestyle;
9                 5.     Help users avoid gaining back any weight they lost;
10                6.     Increase ejaculation control or the duration of sex; or
11                7.     Treat or prevent premature ejaculation;
12                8.     Be comparable or superior to other treatments for quitting
13                       smoking;
14           B.   That the performance or benefits of the product are scientifically or
15   clinically proven or otherwise established; or
16           C.   The existence, contents, validity, results, conclusions, or
17   interpretations of any test, study, or other research.
18   V.      FDA-APPROVED CLAIMS
19           IT IS FURTHER ORDERED that nothing in this Order prohibits
20   Stipulating Defendant, Stipulating Defendant’s officers, agents, employees, and
21   attorneys, or all other persons in active concert or participation with any of them
22   from:
23           A.   For any Drug, making a representation that is approved in labeling for
24   such Drug under any tentative final or final monograph promulgated by the Food
25   and Drug Administration, or under any new drug application approved by the Food
26   and Drug Administration; and
27           B.   For any product, making a representation that is specifically
28   authorized for use in labeling for such product by regulations promulgated by the
                                             14
1    Food and Drug Administration pursuant to the Nutrition Labeling and Education
2    Act of 1990 or permitted under Sections 303-304 of the Food and Drug
3    Administration Modernization Act of 1997.
4    VI.     PROHIBITION AGAINST MISREPRESENTATIONS OR
5            UNSUBSTANTIATED CLAIMS REGARDING EARNINGS
6            IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
7    Defendant’s officers, agents, employees, and attorneys, and all other persons in
8    active concert or participation with any of them, who receive actual notice of this
9    Order, whether acting directly or indirectly, in connection with the advertising,
10   promotion, offering for sale, or sale of any Good or Service, including Business
11   Ventures or Investment Opportunities, are permanently restrained and enjoined
12   from:
13           A.   Misrepresenting, or assisting others in misrepresenting, expressly or
14   by implication, including through the use of any program name, endorsement,
15   lifestyle description, depiction, or illustration, any material fact, including:
16                1.     That participants will or are likely to achieve substantial sales
17                       or earn substantial income or profit;
18                2.     The amount of sales, income, or profit that participants have
19                       actually earned;
20                3.     The amount of time or effort required to earn an amount of
21                       compensation or to advance; or
22                4.     The total costs or any material restrictions, limitations, or
23                       conditions;
24           B.   Making any representation, expressly or by implication, including
25   through the use of any program name, endorsement, lifestyle description,
26   depiction, or illustration, regarding the amount of sales, income, or profit that a
27   participant can expect to earn, including that participants will or are likely to
28   achieve substantial sales or earn substantial income or profit, unless the
                                              15
1    representation is true, not misleading, and, at the time it is made, Stipulating
2    Defendant possesses and relies upon competent and reliable evidence that is
3    sufficient to substantiate that the representation is true.
4    VII. PROHIBITED MISREPRESENTATIONS REGARDING
5          ENDORSEMENTS
6          IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
7    Defendant’s officers, agents, employees, and attorneys, and all other persons in
8    active concert or participation with any of them, who receive actual notice of this
9    Order, whether acting directly or indirectly, in connection with the manufacturing,
10   labeling, advertising, promotion, offering for sale, sale, or distribution of any Good
11   or Service, are permanently restrained and enjoined from making, or assisting
12   others in making, any misrepresentation, expressly or by implication, about the
13   status of any endorser or person providing a review of the Good or Service,
14   including a misrepresentation that the endorser or reviewer is an independent or
15   ordinary user of the Good or Service.
16   VIII. PROHIBITED MISREPRESENTATIONS REGARDING U.S.
17         ORIGIN CLAIMS
18         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
19   Defendant’s officers, agents, employees, and attorneys, and all other persons in
20   active concert or participation with any of them, who receive actual notice of this
21   Order, whether acting directly or indirectly, in connection with the manufacturing,
22   labeling, advertising, promotion, offering for sale, sale, or distribution of any
23   Covered Product, or any other product, are permanently restrained and enjoined
24   from making, or assisting others in making, any representation, expressly or by
25   implication, that it is Made in the United States unless:
26         A.     The final assembly or processing of the product occurs in the United
27   States, all significant processing that goes into the product occurs in the United
28
                                              16
1    States, and all or virtually all ingredients or components of the product are made
2    and sourced in the United States; or
3          B.     A Clear and Conspicuous qualification appears immediately adjacent
4    to the representation that accurately conveys the extent to which the product
5    contains foreign parts, ingredients or components, and/or processing; or
6          C.     For a claim that a product is assembled in the United States, the
7    product is last substantially transformed in the United States, the product’s
8    principal assembly takes place in the United States, and United States assembly
9    operations are substantial.
10   IX.   PROHIBITED MISREPRESENTATIONS OF OTHER MATERIAL
11         FACTS
12         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
13   Defendant’s officers, agents, employees, and attorneys, and all other persons in
14   active concert or participation with any of them, who receive actual notice of this
15   Order, whether acting directly or indirectly, in connection with the manufacturing,
16   labeling, advertising, promotion, offering for sale, sale, or distribution of any Good
17   or Service are permanently restrained and enjoined from misrepresenting, or
18   assisting others in misrepresenting, expressly or by implication, including through
19   the use of any product name, endorsement, depiction, or illustration, any material
20   fact concerning such Good or Service, including:
21         A.     The success rate or rate of customer satisfaction;
22         B.     The total costs;
23         C.     Any refund policy;
24         D.     Any material restrictions, limitations, or conditions, including any
25   conditions that might limit certain consumers’ ability to obtain the full benefits of
26   the proffered Good or Service; or
27
28
                                             17
1          E.     Any material aspect of its performance, efficacy, nature, or central
2    characteristics, including that the benefits of the proffered Good or Service can be
3    obtained quickly or easily.
4    X.    PERMANENT BAN ON ROBOCALLS AND RINGLESS
5          VOICEMAILS
6          IT IS FURTHER ORDERED that Stipulating Defendant is permanently
7    restrained and enjoined from initiating telephone calls delivering prerecorded
8    messages, including ringless voicemails, whether directly or through an
9    intermediary.
10   XI.   PROHIBITION AGAINST MISREPRESENTATIONS REGARDING
11         NEGATIVE OPTION SALES
12         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
13   Defendant’s officers, agents, employees, and attorneys, and all other persons in
14   active concert or participation with any of them, who receive actual notice of this
15   Order, whether acting directly or indirectly, in connection with the advertising,
16   promotion, offering for sale, or sale of any Good or Service with a Negative
17   Option Feature, are permanently restrained and enjoined from misrepresenting, or
18   assisting others in misrepresenting, expressly or by implication, any material fact,
19   including:
20         A.     Any cost to the consumer to purchase, receive, use, or return the
21   initial Good or Service;
22         B.     That the consumer will not be Charged for any Good or Service;
23         C.     That a Good or Service is offered on a “free,” “trial,” “sample,”
24   “bonus,” “gift,” “no obligation,” or “discounted” basis, or words of similar import,
25   denoting or implying the absence of an obligation on the part of the recipient of the
26   offer to affirmatively act in order to avoid Charges, including where a Charge will
27   be assessed pursuant to the offer unless the consumer takes affirmative steps to
28   prevent or stop such a Charge;
                                            18
1            D.    The timing or manner of any Charge or bill;
2            E.    That the consumer can obtain a Good or Service for a processing,
3    service, shipping, handling, or administrative fee with no further obligation;
4            F.    The purpose(s) for which the consumer’s Billing Information will be
5    used;
6            G.    The date by which the consumer will incur any obligation or be
7    Charged unless the consumer takes an affirmative action on the Negative Option
8    Feature;
9            H.    That a transaction has been authorized by the consumer; or
10           I.    Any material aspect of the nature or terms of a refund, cancellation,
11   exchange, or repurchase policy for the Good or Service.
12   Compliance with this Section is separate from, and in addition to, the disclosures
13   required by Sections entitled Required Disclosures Relating to Negative Option
14   Features and Obtaining Express Informed Consent.
15   XII. REQUIRED DISCLOSURES RELATING TO NEGATIVE OPTION
16           FEATURES
17           IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
18   Defendant’s officers, agents, employees, and attorneys, and all other persons in
19   active concert or participation with any of them, who receive actual notice of this
20   Order, whether acting directly or indirectly, in connection with the advertising,
21   promotion, offering for sale, or sale of any Good or Service with a Negative
22   Option Feature, are permanently restrained and enjoined from:
23           A.    Representing, or assisting others in representing, expressly or by
24   implication, that any Good or Service is being offered on a free, trial, no
25   obligation, reduced, or discounted basis, without disclosing Clearly and
26   Conspicuously, and immediately adjacent to, any such representation:
27                1.     The extent to which the consumer must take affirmative
28           action(s) to avoid any Charges: (a) for the offered Good or Service, (b) of
                                             19
1          an increased amount after the trial or promotional period ends, and (c) on a
2          recurring basis;
3               2.      The total cost (or range of costs) the consumer will be Charged
4          and, if applicable, the frequency of such Charges unless the consumer timely
5          takes steps to prevent or stop such Charges; and
6               3.      The deadline(s) (by date or frequency) by which the consumer
7          must affirmatively act in order to stop all recurring Charges.
8          B.    Obtaining Billing Information from a consumer for any transaction
9    without first disclosing Clearly and Conspicuously, and immediately adjacent to
10   where a consumer provides Billing Information:
11              1.      The extent to which the consumer must take affirmative
12         action(s) to avoid any Charges: (a) for the offered Good or Service, (b) of
13         an increased amount after the trial or promotional period ends, and (c) on a
14         recurring basis;
15              2.      The total cost (or range of costs) the consumer will be Charged,
16         the date the initial Charge will be submitted for payment, and, if applicable,
17         the frequency of such Charges unless the consumer timely takes affirmative
18         steps to prevent or stop such Charges;
19              3.      The deadline(s) (by date or frequency) by which the consumer
20         must affirmatively act in order to stop all recurring Charges;
21              4.      The name of the seller or provider of the Good or Service and,
22         if the name of the seller or provider will not appear on billing statements, the
23         billing descriptor that will appear on such statements;
24              5.      A description of the Good or Service;
25              6.      Any Charge or cost for which the consumer is responsible in
26         connection with the cancellation of an order or the return of a good; and
27
28
                                            20
1                7.     The simple cancellation mechanism to stop any recurring
2          Charges, as required by the Section entitled Simple Mechanism to Cancel
3          Negative Option Feature.
4          C.     Failing to send the consumer:
5                1.     Immediately after the consumer’s submission of an online
6          order, written confirmation of the transaction by email. The email must
7          Clearly and Conspicuously disclose all the information required by
8          Subsection XII.B, and contain a subject line reading “Order Confirmation”
9          along with the name of the Good or Service, and no additional information;
10         or
11               2.     Within two (2) days after receipt of the consumer’s order by
12         mail or telephone, a written confirmation of the transaction, either by email
13         or first class mail. The email or letter must Clearly and Conspicuously
14         disclose all the information required by Subsection XII.B. The subject line
15         of the email must Clearly and Conspicuously state “Order Confirmation”
16         along with the name of the Good or Service, and nothing else. The outside
17         of the envelope must Clearly and Conspicuously state “Order Confirmation”
18         along with the name of the product or service, and no additional information
19         other than the consumer’s address, the Stipulating Defendant’s return
20         address, and postage.
21   XIII. OBTAINING EXPRESS INFORMED CONSENT
22         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
23   Defendant’s officers, agents, employees, and attorneys, and all other persons in
24   active concert or participation with any of them, who receive actual notice of this
25   Order, whether acting directly or indirectly, in connection with the advertising,
26   promotion, offering for sale, or sale of any Good or Service with a Negative
27   Option Feature, are permanently restrained and enjoined from using, or assisting
28   others in using, Billing Information to obtain payment from a consumer, unless
                                            21
1    Stipulating Defendant first obtains the express informed consent of the consumer
2    to do so. To obtain express informed consent, Stipulating Defendant must:
3          A.     For all written offers (including over the Internet or other web-based
4    applications or services), obtain consent through a check box, signature, or other
5    substantially similar method, which the consumer must affirmatively select or sign
6    to accept the Negative Option Feature, and no other portion of the offer.
7    Defendant shall disclose Clearly and Conspicuously, and immediately adjacent to
8    such check box, signature, or substantially similar method of affirmative consent,
9    only the following, with no additional information:
10               1.     The extent to which the consumer must take affirmative
11         action(s) to avoid any Charges: a) for the offered Good or Service, b) of an
12         increased amount after the trial or promotional period ends, and c) on a
13         recurring basis;
14               2.     The total cost (or range of costs) the consumer will be Charged
15         and, if applicable, the frequency of such Charges unless the consumer timely
16         takes affirmative steps to prevent or stop such Charges; and
17               3.     The deadline(s) (by date or frequency) by which the consumer
18         must affirmatively act in order to stop all recurring Charges.
19         B.     For all oral offers, prior to obtaining any Billing Information from the
20   consumer:
21               1.     Clearly and Conspicuously disclose the information contained
22         in Subsection XII.B; and
23               2.     Obtain affirmative unambiguous express oral confirmation that
24         the consumer: a) consents to being Charged for any Good or Service,
25         including providing, at a minimum, the last four (4) digits of the consumer’s
26         account number to be Charged, b) understands that the transaction includes a
27         Negative Option Feature, and c) understands the specific affirmative steps
28         the consumer must take to prevent or stop further Charges.
                                            22
1          Provided further that, for transactions conducted through Telemarketing,
2          Stipulating Defendant shall maintain for three (3) years from the date of
3          each transaction an unedited voice recording of the entire transaction,
4          including the prescribed statements set out in Subsection XII.B. Each
5          recording must be retrievable by date and by the consumer’s name,
6          telephone number, or Billing Information, and must be provided upon
7          request to the consumer, the consumer’s bank, or any law enforcement
8          entity.
9    XIV. SIMPLE MECHANISM TO CANCEL NEGATIVE OPTION
10         FEATURE
11         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
12   Defendant’s officers, agents, employees, attorneys, and all other persons in active
13   concert or participation with any of them, who receive actual notice of this Order,
14   whether acting directly or indirectly, in connection with the advertising, promotion,
15   offering for sale, or sale of any Good or Service with a Negative Option Feature,
16   are permanently restrained and enjoined from failing to provide a simple
17   mechanism for the consumer to: (1) avoid being Charged, or Charged an increased
18   amount, for the Good or Service and (2) immediately stop any recurring Charges.
19   Such mechanism must not be difficult, costly, confusing, or time consuming, and
20   must be at least as simple as the mechanism the consumer used to initiate the
21   Charge(s). In addition:
22         A.        For consumers who entered into the agreement to purchase a Good or
23   Service including a Negative Option Feature over the Internet or through other
24   web-based applications or services, Stipulating Defendant must provide a
25   mechanism, accessible over the Internet or through such other web-based
26   application or service that consumers can easily use to cancel the Good or Service
27   and to immediately stop all further Charges.
28
                                             23
1          B.     For consumers who entered into the agreement to purchase a Good or
2    Service including a Negative Option Feature through an oral offer and acceptance,
3    Stipulating Defendant must maintain a telephone number and a postal address that
4    consumers can easily use to cancel the Good or Service and to immediately stop all
5    further Charges. Stipulating Defendant must assure that all calls to this telephone
6    number shall be answered during normal business hours and that mail to the postal
7    address is retrieved regularly.
8    XV. PROHIBITION AGAINST UNAUTHORIZED CHARGES
9          IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
10   Defendant’s officers, agents, employees, and attorneys, and all other persons in
11   active concert or participation with any of them, who receive actual notice of this
12   Order, whether acting directly or indirectly, in connection with the advertising,
13   promotion, offering for sale, or sale of any Good or Service without a Negative
14   Option Feature, are permanently restrained and enjoined from Charging, causing to
15   be Charged, assisting others in Charging, or attempting to Charge any consumer,
16   without obtaining the consumer’s express informed consent to the Charge and
17   having created and maintained a record of such consent.
18   XVI. PROHIBITION AGAINST DEBITING CONSUMERS’ BANK
19         ACCOUNTS WITHOUT AUTHORIZATION
20         IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
21   Defendant’s officers, agents, employees, and attorneys, and all other persons in
22   active concert or participation with any of them, who receive actual notice of this
23   Order, whether acting directly or indirectly, in connection with the sale of any
24   Good or Service, are permanently restrained and enjoined from:
25         A.     Failing to timely obtain written authorization signed or similarly
26   authenticated by the consumer for any Preauthorized Electronic Fund Transfer
27   from a consumer’s account before initiating any Preauthorized Electronic Fund
28   Transfer; and
                                            24
1          B.    Failing to provide to the consumer a copy of a valid written
2    authorization signed or similarly authenticated by the consumer for any
3    Preauthorized Electronic Fund Transfer from a consumer’s account.
4    XVII. MONETARY JUDGMENT AND SUSPENSION
5          IT IS FURTHER ORDERED that:
6          A.    Judgment in the amount of Eighteen Million Two Hundred Thousand
7    Dollars ($18,200,000) is entered in favor of the Commission against Stipulating
8    Defendant as equitable monetary relief.
9          B.    This judgment is suspended, subject to the Subsections below.
10         C.    The Commission’s agreement to the suspension of the judgment is
11   expressly premised upon the truthfulness, accuracy, and completeness of
12   Stipulating Defendant’s sworn financial statements and related documents
13   (collectively, “financial representations”) submitted to the Commission, namely:
14              1.      The Financial Statement of Individual Defendant Danielle
15         Walker a/k/a Danielle Cadiz signed on October 18, 2018, including the 4
16         .zip file attachments containing supporting documentation;
17              2.      The additional documentation submitted by secure electronic
18         transmission from Stipulating Defendant’s counsel Jesse Thaler to
19         Commission counsel Elizabeth Sanger on October 19, 2018, including:
20                        a. Statement of Policy Cost and Benefit Information
21                          (Protective Life Insurance Company);
22                        b. A list of credit accounts issued in the name of Stipulating
23                          Defendant and/or her spouse;
24                        c. A statement specifying Stipulating Defendant’s income
25                          from Runaway Products for the years 2013 through 2015;
26                          and
27                        d. A 20-page document titled, “Misc Items in
28                          possession.pdf,” containing information about the
                                           25
1                             employment and income of Stipulating Defendant and her
2                             spouse, Stipulating Defendant’s stock holdings, and
3                             Stipulating Defendant’s retirement plan;
4                3.      The Declaration of Danielle Cadiz Re: Business Activities and
5          Employment Since Redwood Scientific Technologies, Inc. signed on
6          October 19, 2018.
7          D.     The suspension of the judgment will be lifted as to Stipulating
8    Defendant if, upon motion by the Commission, the Court finds that Stipulating
9    Defendant failed to disclose any material asset, materially misstated the value of
10   any asset, or made any other material misstatement or omission in the financial
11   representations identified above.
12         E.     If the suspension of the judgment is lifted, the judgment becomes
13   immediately due as to Stipulating Defendant in the amount specified in Subsection
14   A above (which the parties stipulate only for purposes of this Section represents
15   the consumer injury alleged in the Complaint), less any payment previously made
16   pursuant to this Section, and any payment(s) made by or on behalf of any other
17   Defendant to the Commission pursuant to a Final Order in this action, plus interest
18   computed from the date of entry of this Order.
19   XVIII. ADDITIONAL MONETARY PROVISIONS
20         IT IS FURTHER ORDERED that:
21         A.     Stipulating Defendant relinquishes dominion and all legal and
22   equitable right, title, and interest in all assets transferred pursuant to this Order and
23   may not seek the return of any assets.
24         B.     The facts alleged in the Complaint will be taken as true, without
25   further proof, in any subsequent civil litigation by or on behalf of the Commission,
26   including in a proceeding to enforce its rights to any payment or monetary
27   judgment pursuant to this Order, such as a nondischargeability complaint in any
28   bankruptcy case.
                                              26
1          C.      The facts alleged in the Complaint establish all elements necessary to
2    sustain an action by the Commission pursuant to Section 523(a)(2)(A) of the
3    Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral
4    estoppel effect for such purposes.
5          D.      Stipulating Defendant acknowledges that her Taxpayer Identification
6    Numbers (Social Security Numbers or Employer Identification Numbers), which
7    she previously submitted to the Commission, may be used for collecting and
8    reporting on any delinquent amount arising out of this Order, in accordance with
9    31 U.S.C. § 7701.
10         E.      All money paid to the Commission pursuant to this Order may be
11   deposited into a fund administered by the Commission or its designee to be used
12   for equitable relief, including consumer redress and any attendant expenses for the
13   administration of any redress fund. If a representative of the Commission decides
14   that direct redress to consumers is wholly or partially impracticable or money
15   remains after redress is completed, the Commission may apply any remaining
16   money for such other equitable relief (including consumer information remedies)
17   as it determines to be reasonably related to Defendants’ practices alleged in the
18   Complaint. Any money not used for such equitable relief is to be deposited to the
19   U.S. Treasury as disgorgement. Stipulating Defendant has no right to challenge
20   any actions the Commission or its representatives may take pursuant to this
21   Subsection.
22         F.      The Asset freeze of the February 26, 2019, Corrected Stipulated
23   Preliminary Injunction as to Defendant Danielle Cadiz (Dkt. No. 86) is dissolved
24   as to Stipulating Defendant and any preliminary injunction as to Stipulating
25   Defendant is superseded by this Order. All Assets of Stipulating Defendant shall
26   be released upon entry of this Order, including Stipulating Defendant’s Capital
27   One account ending #6016; Capital One account ending #8075; US Bank account
28   ending #9004; Bank of America account ending #6326; and interest in the real
                                            27
1    property in Elsinore, CA reported in the Financial Statement listed in Section
2    XVII.C.1 of this Order as Stipulating Defendant’s primary residence.
3    XIX. CUSTOMER INFORMATION
4          IT IS FURTHER ORDERED that Stipulating Defendant, Stipulating
5    Defendant’s officers, agents, employees, and attorneys, and all other persons in
6    active concert or participation with any of them, who receive actual notice of this
7    Order, whether acting directly or indirectly, are permanently restrained and
8    enjoined from:
9          A.     Disclosing, using, or benefitting, or assisting others in disclosing,
10   using, or benefitting, from customer information, including the name, address,
11   telephone number, email address, social security number, other identifying
12   information, or any data that enables access to a customer’s account (including a
13   credit card, bank account, or other financial account), that Stipulating Defendant
14   obtained prior to entry of this Order in connection with the advertising, promotion,
15   offering for sale, or sale of Defendants’ oral film strips or Rengalife; and
16         B.     Failing to destroy such customer information in all forms in her
17   possession, custody, or control within 30 days after entry of this Order.
18         Provided, however, that customer information need not be disposed of, and
19   may be disclosed, to the extent requested by a government agency or required by
20   law, regulation, or court order.
21   XX.        COOPERATION
22         IT IS FURTHER ORDERED that Stipulating Defendant must fully
23   cooperate with representatives of the Commission and the court-appointed
24   Receiver in this case and in any investigation related to or associated with the
25   transactions or the occurrences that are the subject of the Complaint. Stipulating
26   Defendant must provide truthful and complete information, evidence, and
27   testimony. Stipulating Defendant must appear for interviews, discovery, hearings,
28   trials, and any other proceedings that a representative of the Commission or the
                                             28
1    Receiver may reasonably request upon 7 days’ written notice, or other reasonable
2    notice, at such places and times as a Commission representative may designate,
3    without the service of a subpoena.
4    XXI. ORDER ACKNOWLEDGMENTS
5            IT IS FURTHER ORDERED that Stipulating Defendant obtain
6    acknowledgments of receipt of this Order:
7            A.    Stipulating Defendant, within 7 days of entry of this Order, must
8    submit to the Commission an acknowledgment of receipt of this Order sworn
9    under penalty of perjury.
10           B.    For 5 years after entry of this Order, Stipulating Defendant, for any
11   business that she, individually or collectively with any other Defendants, is the
12   majority owner or controls directly or indirectly, must deliver a copy of this Order
13   to: (1) all principals, officers, directors, and LLC managers and members; (2) all
14   employees having managerial responsibilities for conduct related to the subject
15   matter of the Order and all agents and representatives who participate in conduct
16   related to the subject matter of the Order; and (3) any business entity resulting
17   from any change in structure as set forth in the Section titled Compliance
18   Reporting. Delivery must occur within 7 days of entry of this Order for current
19   personnel. For all others, delivery must occur before they assume their
20   responsibilities.
21           C.    From each individual or entity to which Stipulating Defendant
22   delivered a copy of this Order, she must obtain, within 30 days, a signed and dated
23   acknowledgment of receipt of this Order.
24   XXII.        COMPLIANCE REPORTING
25           IT IS FURTHER ORDERED that Stipulating Defendant make timely
26   submissions to the Commission:
27           A.    One year after entry of this Order, Stipulating Defendant must submit
28   a compliance report, sworn under penalty of perjury. Stipulating Defendant must:
                                             29
1               1.      Identify all telephone numbers and all physical, postal, email
2          and Internet addresses, including all residences;
3               2.      Identify all business activities, including any business for which
4          she performs services whether as an employee or otherwise and any entity in
5          which she has any ownership interest;
6               3.      Describe in detail her involvement in each such business,
7          including title, role, responsibilities, participation, authority, control, and any
8          ownership;
9               4.      Identify the primary physical, postal, and email address and
10         telephone number, as designated points of contact, which representatives of
11         the Commission may use to communicate with Stipulating Defendant;
12              5.      Identify all of her businesses by all of their names, telephone
13         numbers, and physical, postal, email, and Internet addresses;
14              6.      Describe the activities of each business, including the Goods or
15         Services offered, the means of manufacturing, labeling, advertising,
16         promotion, offering for sale, sale or distribution, and the involvement of any
17         other Defendant (which Stipulating Defendant must describe if she knows or
18         should know due to her own involvement);
19              7.      Describe in detail whether and how Stipulating Defendant is in
20         compliance with each Section of this Order; and
21              8.      Provide a copy of each Order Acknowledgment obtained
22         pursuant to this Order, unless previously submitted to the Commission.
23         B.    For 10 years after entry of this Order, Stipulating Defendant must
24   submit a compliance notice, sworn under penalty of perjury, within 14 days of any
25   change in the following:
26              1.      Name, including aliases or fictitious name, or residence
27         address;
28
                                             30
1                2.     Title or role in any business activity, including any business for
2          which she performs services whether as an employee or otherwise and any
3          entity in which Stipulating Defendant has any ownership interest, and
4          identify the name, physical address, and any Internet address of the business
5          or entity;
6                3.     Any designated point of contact; or
7                4.     The structure of any entity that Stipulating Defendant has any
8          ownership interest in or controls directly or indirectly that may affect
9          compliance obligations arising under this Order, including: creation,
10         merger, sale, or dissolution of the entity or any subsidiary, parent, or affiliate
11         that engages in any acts or practices subject to this Order.
12         C.     Stipulating Defendant must submit to the Commission notice of the
13   filing of any bankruptcy petition, insolvency proceeding, or similar proceeding by
14   or against Stipulating Defendant within 14 days of its filing.
15         D.     Any submission to the Commission required by this Order to be
16   sworn under penalty of perjury must be true and accurate and comply with 28
17   U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury under
18   the laws of the United States of America that the foregoing is true and correct.
19   Executed on: _____” and supplying the date, signatory’s full name, title (if
20   applicable), and signature.
21         E.     Unless otherwise directed by a Commission representative in writing,
22   all submissions to the Commission pursuant to this Order must be emailed to
23   DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
24   Associate Director for Enforcement, Bureau of Consumer Protection, Federal
25   Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
26   subject line must begin: FTC v. Danielle Cadiz, X190001.
27
28
                                             31
1    XXIII. RECORDKEEPING
2            IT IS FURTHER ORDERED that Stipulating Defendant must create
3    certain records for 10 years after entry of the Order, and retain each such record for
4    5 years. Specifically, Stipulating Defendant, for any business that she, individually
5    or collectively with Jason Cardiff, Eunjung Cardiff, or any Defendant, is a majority
6    owner or controls directly or indirectly, must create and retain the following
7    records:
8            A.     Accounting records showing the revenues from all Goods or Services
9    sold;
10           B.     Personnel records showing, for each person providing services,
11   whether as an employee or otherwise, that person’s: name; addresses; telephone
12   numbers; job title or position; dates of service; and (if applicable) the reason for
13   termination;
14           C.     Records of all consumer complaints and refund requests concerning
15   the subject matter of this Order, whether received directly or indirectly, such as
16   through a third party, and any response;
17           D.     All records necessary to demonstrate full compliance with each
18   provision of this Order, including all submissions to the Commission; and
19           E.     A copy of each unique advertisement or other marketing material.
20   XXIV.        COMPLIANCE MONITORING
21           IT IS FURTHER ORDERED that, for the purpose of monitoring
22   Stipulating Defendant’s compliance with this Order, including the financial
23   representations upon which the judgment was suspended:
24           A.     Within 14 days of receipt of a written request from a representative of
25   the Commission, Stipulating Defendant must: submit additional compliance
26   reports or other requested information, which must be sworn under penalty of
27   perjury; appear for depositions; and produce documents for inspection and
28   copying. The Commission is also authorized to obtain discovery, without further
                                              32
1    leave of court, using any of the procedures prescribed by Federal Rules of Civil
2    Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
3          B.     For matters concerning this Order, the Commission is authorized to
4    communicate directly with Stipulating Defendant. Stipulating Defendant must
5    permit representatives of the Commission to interview any employee or other
6    person affiliated with her who has agreed to such an interview. The person
7    interviewed may have counsel present.
8          C.     The Commission may use all other lawful means, including posing,
9    through its representatives, as consumers, suppliers, or other individuals or entities,
10   to Defendants or any individual or entity affiliated with Defendants, without the
11   necessity of identification or prior notice. Nothing in this Order limits the
12   Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of
13   the FTC Act, 15 U.S.C. §§ 49, 57b-1.
14         D.     Upon written request from a representative of the Commission, any
15   consumer reporting agency must furnish consumer reports concerning Stipulating
16   Defendant, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C.
17   §1681b(a)(1).
18   XXV. RETENTION OF JURISDICTION
19         IT IS FURTHER ORDERED that this Court retains jurisdiction of this
20   matter for purposes of construction, modification, and enforcement of this Order.
21   XXVI.      LIMITED EFFECT OF THIS ORDER
22         IT IS FURTHER ORDERED that this Order is entered pursuant to the
23   agreement of the Stipulating Defendant and the FTC. The approval of the terms of
24   this Order will not affect a later determination as to whether the same or similar
25   terms proposed by the FTC are appropriate with respect to any other Defendant in
26
27
28
                                             33
1    this matter. Any such later determinations will be made based on a de novo review
2    of the relevant facts and circumstances.
3
     For Plaintiff Federal Trade Commission:
4
5    Dated: March __, 2019           ________________________
                                     ELIZABETH JONES SANGER
6
                                     esanger@ftc.gov; (202) 326-2757
7                                    SHIRA D. MODELL
8
                                     smodell@ftc.gov; (202) 326-3116
                                     JAMES A. PRUNTY
9                                    jprunty@ftc.gov; (202) 326-2438
10
                                     EDWIN RODRIGUEZ
                                     erodriguez@ftc.gov; (202) 326-3147
11                                   Federal Trade Commission
12                                   600 Pennsylvania Ave., NW
                                     Washington, DC 20580
13                                   Fax: (202) 326-3259
14
                                     STACY PROCTER (Local Counsel)
15                                   sprocter@ftc.gov; (310) 824-4300
16                                   Federal Trade Commission
                                     10990 Wilshire Blvd., Suite 400
17                                   Los Angeles, CA 90024
18                                   Fax: (310) 824-4380
19                                   Attorneys for Plaintiff
20                                   FEDERAL TRADE COMMISSION
21
22   For Defendant Danielle Cadiz:
23   Dated: March ___, 2019          _____________________________
24                                   DANIELLE WALKER, a/k/a Danielle Cadiz,
                                     individually
25
26
27
28
                                            34
1
2    Dated: March ___, 2019     ________________________
                                JESSE J. THALER
3                               Thaler Law
4                               17011 Beach Blvd., Fl. 9
                                Huntington Beach, CA 92647
5
6                               Attorney for DEFENDANT DANIELLE CADIZ

7
     SO ORDERED this      16th day of    May , 2019.
8
9
10
     _______________________________
11
     UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        35
